        Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 1 of 38. PageID #: 1



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                              CLEVELAND DIVISION

 KAREN CAULEY, individually and on
 behalf of all others similarly situated,

 Plaintiff,
                                                 Case No. 1:19-cv-02493
 v.

 MIDLAND CREDIT MANAGEMENT, INC.

 Defendant.

                             CLASS ACTION COMPLAINT

       Now Comes Plaintiff, KAREN CAULEY (“Plaintiff”), individually and on behalf of

all others similarly situated, by and through her undersigned attorney, and brings this

Complaint against Defendant MIDLAND CREDIT MANAGEMENT, INC. (“MCM”):

       I. Parties, Jurisdiction and Venue

       1.     Plaintiff is a resident of Cleveland, Ohio and has filed this civil action

pursuant to the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §1692, et seq.

       2.     Subject matter jurisdiction exists pursuant to 28 U.S.C. §§1331 and 1337.

       3.     MCM is incorporated in the State of Kansas and maintains its principal

place of business at 3111 Camino Del Rio North, Suite 1300, San Diego, California.

       4.     This Court has federal question jurisdiction and venue pursuant to 15

U.S.C. § 6104(f) which provides that “[a]ny civil action brought under subsection (a) in

a district court of the United States may be brought in the district in which the

defendant is found, is an inhabitant, or transacts business or wherever venue is proper

under section 1391 of title 28.”

       5.     Venue and personal jurisdiction are proper in this District pursuant to

U.S.C. §§ 1391(b)-(c) and 1441(a) because MCM, as a corporation, is deemed to reside

in any judicial district in which it is subject to personal jurisdiction at the time the

                                            1
       Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 2 of 38. PageID #: 2



action is commenced. Personal jurisdiction exists against MCM and venue is proper in

this District pursuant to 18 U.S.C. § 1391(b) because:

            a. MCM mailed the subject collection letter to an address within this
               District;

            b. MCM routinely collects defaulted personal credit card debts from
               persons who reside in this District;

            c. MCM is subject to personal jurisdiction within this District by virtue of
               the fact that it has conducted significant and continuous debt
               purchase and collection activities within this jurisdiction.

      II.      The Subject Debt

      6.       Prior to the conduct giving rise to the below described FDCPA claims,

Plaintiff obtained credit (the “Subject Debt”) from Chase Bank USA, N.A. (at times

“Chase”). Plaintiff incurred the Subject Debt by purchasing items and services for

personal and household use.

      7.       Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) because MCM

regarded her as a “person obligated or allegedly obligated to pay” the Subject Debt.

      8.       Due to unforeseeable circumstances beyond Plaintiff’s control, Plaintiff

was unable to make timely payments on the Subject Debt and Subject Debt fell into a

default status after Plaintiff was unable to keep up with her payment obligations.

      9.       Midland Funding LLC (“Midland”) purchases defaulted debts from

creditors. MCM collects consumer debts where Midland is the creditor.

      10.      Midland purchased the defaulted Subject Debt from Chase and utilized

MCM to attempt to collect the Subject Debt.

      11.      In an attempt to collect the Subject Debt for MCM sent a letter to Plaintiff

dated 4/10/2019 (the “Pre-Approved Offer Letter” or “Letter”).




                                             2
Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 3 of 38. PageID #: 3
       Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 4 of 38. PageID #: 4



       15.    The below close-up image is a true and accurate representative example

of the Envelope Plaintiff received:




       16.    As depicted by the above image and a close up depicted in relation to the

following paragraph, the words “ATTENTION REQUESTED” were located within a circle

formed by the words “IMPORTANT INFORMATION ENCLOSED”.

       17.    When Plaintiff received the Attention Requested Envelope, her attention

was drawn to the fact that it said, “IMPORTANT INFORMATION ENCLOSED” and

“ATTENTION REQUESTED.”

       18.    Based upon the literally meaning of MCM’s words, Plaintiff reasonably

believed that the Envelope or some “IMPORTANT INFORMATION ENCLOSED” within

the Envelope was an attempt by MCM to collect the Subject Debt or another potential

debt because she was familiar with MCM’s return address from other letters.




                                           4
       Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 5 of 38. PageID #: 5



      19.    Plaintiff understood these words to mean that MCM was alerting her to

that “IMPORTANT INFORMATION [WAS] ENCLOSED”, in the form of a letter or

document was enclosed within the Envelope and that MCM was requesting Plaintiff’s

“ATTENTION”.

      20.    Reading the words “IMPORTANT INFORMATION ENCLOSED” and

“ATTENTION REQUESTED” caused Plaintiff to suffer from stress and anxiety because

she knew that the enclosed letter related to a debt show was unable to pay.

      21.    The fact that the Envelope used the words “IMPORTANT INFORMATION

ENCLOSED” and “ATTENTION REQUESTED” frightened Plaintiff and led her to believe

that MCM was escalating its collection methods.

      22.    Plaintiff also thought that there would be no reason for the Envelope to

use the embossed words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION

REQUESTED” - unless there was something “IMPORTANT” about the contents of

enclosed Letter.

      23.    After reading the words “IMPORTANT INFORMATION ENCLOSED” and

“ATTENTION REQUESTED”, Plaintiff immediately opened the Envelope in order to read

the enclosed document and/or letter.

      24.    MCM violated Section 1692f(8) the FDCPA by placing the words

“IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUESTED” on the

Envelope. MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” on the

Envelope violated Sections 1692e, 1692e(2)(2), 1692e(10) and 1692f because these

words were a communication made in the collection of a debt and caused Plaintiff to

worry about why the Envelope said “IMPORTANT INFORMATION ENCLOSED”.

      25.    MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” on the

Envelope violated Sections 1692e, 1692e(2)(2), 1692e(10) and 1692f because these


                                          5
       Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 6 of 38. PageID #: 6



words were a communication made in the collection of a debt and caused Plaintiff to

worry about the nature of the “IMPORTANT INFORMATION ENCLOSED” within the

Envelope.

      26.    MCM’s placement of the words “ATTENTION REQUESTED” on the

Envelope violated Sections 1692e(2)(2), 1692e(10) and 1692f because these words were

a communication made in the collection of a debt and caused Plaintiff to worry about

the nature of the “IMPORTANT INFORMATION ENCLOSED” within the Envelope and

why, in contrast to other letters, MCM was alerting her of the existence of “IMPORTANT

INFORMATION ENCLOSED” in this manner.

      27.    MCM’s placement of the words “ATTENTION REQUESTED” on the

Envelope violated Sections 1692e, 1692e(2)(2), 1692e(10) and 1692f because these

words were a communication made in the collection of a debt and caused Plaintiff to

worry about why the Envelope said “ATTENTION REQUESTED”.

      28.    MCM’s placement of the words “ATTENTION REQUESTED” on the

Envelope violated Sections 1692e, 1692e(2)(2), 1692e(10) and 1692f because these

words were a communication made in the collection of a debt and caused Plaintiff to

worry about the nature of the “IMPORTANT INFORMATION ENCLOSED” within the

Envelope and why, in contrast to other letters, MCM was alerting her that her

“ATTENTION” was being “REQUESTED” in this manner.

      29.    Defendant also violated Sections 1692e, 1692e(2)(2), 1692e(10) and 1692f

of the FDCPA by placing the words “IMPORTANT INFORMATION ENCLOSED” and

“ATTENTION REQUESTED” on the Envelope because MCM’s use of these words on the

Envelope constituted unlawful instructions to Plaintiff where these instructions were

ultimately false, deceptive, misleading, deceptive, and unconscionable communications

and means to attempt to collect the Subject Debt.


                                          6
Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 7 of 38. PageID #: 7
       Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 8 of 38. PageID #: 8




      31.      MCM sent the Pre-Approved Offer Letter to Plaintiff in an attempt to collect

the Subject Debt.

      32.      When MCM sent the Attention Requested Envelope and the Pre-Approved

Offer Letter, MCM regarded the Subject Debt as “arising out of a transactions in which”

money and/or services were obtained by Plaintiff from a creditor where the money

and/or services were “primarily for personal, family or household purposes[.]”

      33.      The date listed on the Pre-Approved Offer Letter is 04-0-2019.On

information and belief, MCM mailed the Pre-Approved Offer Letter up to two weeks after

the Collection Letter’s purported mailing date of 04/10/2019.

      34.      MCM’s practice of mailing form collection letters like the Pre-Approved

Offer Letter up to two weeks after the stated mailing date by way of the Attention

Requested Envelope was designed to cause consumers to believe that they only had a

limited amount of time to review the Letter’s “pre-approved” “discount program” offers

and to pressure consumers into accepting one of the payment options.

      35.      The upper right corner of the Pre-Approved Offer Letter identified the

names of the original creditor, the original account number, MCM’s account number,

the “Current Balance” and Midland’s names as the “Current Owner” of the Subject Debt,

      36.      Below this information, the Pre-Approved Offer Letter stated, “You are pre-

approved for a 70% discount!” and listed MCM’s telephone number.

      37.      The Pre-Approved Offer Letter goes on to state, “Choose The Option That

Works For You” in large white font over a green background.

      38.      The body of the Pre-Approved Offer Letter states:

            Congratulations! You have been Pre-Approved for a discount program designed to
            save you money. Act now to maximize your savings and put his debt behind you by
            calling (800) 321-3809. Pay online today at www.MCMPay.com


                                                 8
       Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 9 of 38. PageID #: 9



       39.      The Pre-Approved Offer Letter listed three payment options.

       40.      The first “pre-approved”, “discounted program” payment option was for

“70% OFF, with a single payment of $3,183.49, alongside a “Payment Due Date” of “05-

10-2019”.

       41.      The second “pre-approved”, “discounted program” payment option was for

“50% OFF, identifying “12 Monthly Payments of Only “$442.15” with a “First Payment

Due Date” of “05-10-2019”.

       42.      The third “pre-approved”, “discounted program” payment option identified

“Monthly Payments As Low As: . . . $50 per month” and instructed Plaintiff to “Call

today to discuss your options and get more detail.”

       43.      To the right of the three “pre-approved”, “discounted program” payment

options, the Pre-Approved Offer Letter contained a box that was formatted in green and

grey and contained the following words, “Benefits of Paying!” This phrase was written

over a green background with white font with lettering that was larger than any other

portion of the Letter.

       44.      Below the phrase “Benefits of Paying!” was a bullet pointed words:

              Save up to $7,418.14

              Offer Expiration date:
               05-10-2019

       45.      Just over one inch below the stated expiration date, the grey section of the

Pre-Approved Offer Letter contains the phrase:

                CALL US TODAY!

                (800) 321-3809

       46.      Below the signature line of the Letter, the following phrase was included:




                                              9
      Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 10 of 38. PageID #: 10



       The law limits how long you can be sued on a debt and how long a debt can
       appear on your credit report. Due to the age of this debt, we will not sue you for
       it or report payment or non-payment of it to a credit bureau.

(the “Time-Barred Debt Disclosure”).

       47.      Over three inches below the Time-Barred Debt Disclosure, the Pre-

Approved Offer Letter lists the following disclosure: “[w]e are not obligated to renew any

offers provided.”

       48.      In Court proceedings before the Seventh Circuit, MCM has argued that

MCM purposefully placed this language well before the offers conveyed because MCM

wanted to include this language just above the payment stub that was at the bottom of

the Pre-Approved Collection Letter.

       49.      Plaintiff read the Pre-Approved Offer Letter several times to understand

why it needed her immediate attention.

       50.      Plaintiff understood that the Pre-Approved Offer Letter offered Plaintiff

three (3) “Pre-Approved” discounted payment options.

       51.      By using the words “Current Balance”, the Pre-Approved Offer Letter

plausibly suggested to Plaintiff at the time that she read the Pre-Approved Offer Letter

that the “Current Balance” of the Subject Debt would increase.

       52.      The Envelope’s use of the words “IMPORTANT INFORMATION ENCLOSED”

and “ATTENTION REQUESTED” violated the FDCPA because it creates a false sense of

urgency for both unsophisticated and least sophisticated consumers.

       53.      MCM purposefully drafted and formatted the Pre-Approved Offer Letter to

suggest to both unsophisticated and least sophisticated consumers that the Pre-

Approved Offer Letter contained an important, time limited offer that would expire by a

date certain.




                                               10
        Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 11 of 38. PageID #: 11



        54.   MCM created this ultimately false impression through various formatting

and word choices. First, MCM enclosed the Pre-Approved Offer Letter in the Envelope

which     stated     “IMPORTANT    INFORMATION        ENCLOSED”       and    “ATTENTION

REQUESTED”. Second, MCM informed Plaintiff that she “ha[d] been pre-approved for

a discount program”.      Third, MCM informed Plaintiff that the so-called “discount

program” was specifically “designed to save you money.” (Emphasis supplied). Fourth,

two of the so-called “pre-approved . . . discount program” payment options identified a

“Payment Due Date” of 05-10-2019. Fifth, in addition to emphasizing the words

“Benefits of Paying!” in large font, the right side of the Pre-Approved Offer Letter stated

that Plaintiff could “Save up to $7,418.14”. Sixth, the Pre-Approved Offer Letter listed

an “Offer Expiration date” of 05-10-2019. Seventh, below stated expiration date, the

Pre-Approved Offer Letter stated CALL US TODAY! in large and bold font.

        55.   MCM’s purposeful placement of the phrase “[w]e are not obligated to renew

any offers provided” three inches below the time sensitive discounted payment options

constitutes visual overshadowing of an important disclosure to consumers.

        56.   MCM purposefully drafted and formatted the Pre-Approved Offer Letter in

the above described manner to minimize, bury and otherwise obscure the purpose

behind the Seventh Circuit’s instruction that collection letters touting settlement letters

tied to expiration dates should contain safe-harbor language similar to the phase “[w]e

are not obligated to renew any offers provided.”

        57.   In doing so, MCM violated Section 1692e of the FDCPA which states that

“[a] debt collector may not use any false, deceptive, or misleading representation or

means in connection with the collection of any debt” and Section1692f which prohibits

a debt collector from using “unfair or unconscionable means to collect or attempt to

collect any debt.”

                                            11
      Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 12 of 38. PageID #: 12



      58.    MCM purposefully drafted and formatted the Pre-Approved Offer Letter in

the above described manner to minimize the effectiveness of the Time-Barred Debt

Disclosure Language, and in doing so, MCM violated Section 1692e of the FDCPA which

states that “[a] debt collector may not use any false, deceptive, or misleading

representation or means in connection with the collection of any debt” and Section1692f

which prohibits a debt collector from using “unfair or unconscionable means to collect

or attempt to collect any debt.”

      59.    In reality, MCM would later issue the same discounted offer to Plaintiff –

which serves to show that MCM manufactured a false sense of urgency to urge Plaintiff

to accept the so-called “pre-approved” “discount program” payment options.

      60.    MCM routinely sends collection letters inside of an Attention Requested

Envelopes in an attempt to cause both unsophisticated and least sophisticated

consumers to open the Envelopes, read the enclosed letter and call MCM about the debt.

      61.    MCM has determined that it collects more money from consumers when it

sends letters in Attention Requested Envelopes.

      62.     On information and belief, MCM’s research demonstrates that all

consumers are more likely to open collection letters sent in Attention Requested

Envelopes than envelopes that do not contain the words “IMPORTANT INFORMATION

ENCLOSED” and “ATTENTION REQUESTED”.

      63.    From the perspective of both unsophisticated and least sophisticated

consumers, MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” and

“ATTENTION REQUESTED” on similar Envelopes a false sense of urgency.

      64.    From the perspective of both unsophisticated and least sophisticated

consumers, MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” and




                                          12
      Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 13 of 38. PageID #: 13



“ATTENTION REQUESTED” on similar Envelopes created a false sense of urgency when

either type of consumers reviews of the enclosed Pre-Approved Letter.

      65.    MCM is a debt collector as defined by Section 1692a(6) of the FDCPA and

MCM’s principal purpose is the purchase of and collection of consumer debts.

      66.    MCM routinely uses the United States Postal Service for the collection of

consumer debts.

      IV.    Class Based Allegations and Contentions

      67.    Plaintiff seeks to represent a class of similarly situated consumers residing

within this Judicial District where MCM mailed them a letter by and through the

Attention Requested Envelope.

      68.    Plaintiff also seeks to represent a class of similarly situated consumers

residing within this Judicial District who were sent the Pre-Approved Letter, or a similar

collection letter that touted discount payment options with time-sensitive deadlines.

      69.    Plaintiff also seeks to represent a class of similarly situated consumers

residing within this Judicial District who were sent the Pre-Approved Letter, or a similar

collection letter that touted discount payment options with time-sensitive deadlines.

where the letters were sent inside of the Attention Requested Envelope.

      70.    The proposed classed can be defined by MCM’s records. Plaintiff may

redefine the proposed classes in relation to the total number of consumers identified by

Defendant’s discovery answers.

      71.    Plaintiff’s claims contain issues of fact and law that are common to the

class members that Plaintiff desires to represent.

      72.    Because MCM sent the Attention Requested Envelope to Plaintiff and

others like her, her claims are typical of the class members that she seeks to represent

– other consumers who received the same Envelope.


                                           13
      Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 14 of 38. PageID #: 14



      73.    MCM’s use of the Attention Requested Envelope satisfies the elements of

typicality, commonality, predominance and superiority.

      74.    Because MCM sent her a form collection letter, the Pre-Approved Letter,

within the Attention Requested Envelope, her claims are typical of the class members

that she seeks to represent – other consumers who received the same Envelope.

      75.    MCM’s conduct in mailing similar form collection letters inside of Attention

Requested Envelopes satisfies the elements of typicality, commonality, predominance

and superiority.

      76.    A class action is a superior method of adjudicating the legality of MCM’s

conduct as opposed to MCM facing dozens of individual suits.

      77.    Plaintiff is represented by counsel who is well versed in consumer class

actions and the prosecution and defense of FDCPA class actions.

      V.     Causes of Action

Count I – The Attention Requested Envelope Violated § 1692f(8) of the FDCPA

      78.    Plaintiff realleges the above paragraphs as though fully set forth herein.

      79.    Section 1692f(8) prohibits a debt collector from:

             Using any language or symbol, other than the debt collector’s
             address, on any envelope when communicating with a consumer by
             use of the mails or by telegram, except that a debt collector may use
             his business name if such name does not indicate that he is in the
             debt collection business.

      80.    Section 1692f(8) contains no exceptions – any extraneous text on the

envelope or on the outside of a self-mailer violates 15 U.S.C. § 1692f(8).

      81.    By using the embossed words “IMPORTANT INFORMATION ENCLOSED”

and “ATTENTION REQUESTED” on the Attention Requested Envelope, MCM violated

Section 1692f(8) of FDCPA as a matter of law because Section 1692f(8) prohibits a debt




                                           14
       Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 15 of 38. PageID #: 15



collector from using any language, other than the debt collector’s address, on any

envelope when communicating with a consumer.

        82.      Plaintiff immediately opened the Attention Requested Envelope because it

contained the words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION

REQUESTED”

        83.      MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” and

“ATTENTION REQUESTED” created a false sense of urgency to a least sophisticated

consumer like Plaintiff as to the words written on the enclosed letter.

        84.      MCM mailed the Attention Requested Envelope to hundreds of least

sophisticated consumers within this District who owed a debt to MCM or one of MCM’s

affiliates.

        85.      The proposed class members who are defined as follows:

                 All persons with mailing addresses within this District who were
                 mailed collection letters where the envelopes containing the words
                 “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION
                 REQUESTED” where the underlying debts were originally owed to
                 Chase Bank USA, N.A.

          WHEREFORE, Plaintiff KAREN CAULEY respectfully requests that this

Honorable Court:

              a. declare that the Attention Requested Envelope violates the FDCPA;

              b. enjoin Defendant MCM from using the Attention Requested
                 Envelope in conjunction with any future collection letters;

              c. award Plaintiff statutory damages of up to $1,000;

              d. award class members actual damages if they paid their subject
                 debts after receiving a collection letter in an Attention Requested
                 Envelope;

              e. award class members maximum statutory damages; and

              f. award Plaintiff costs and reasonable attorney fees as provided
                 under 15 U.S.C. §1692k.


                                              15
       Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 16 of 38. PageID #: 16



Count II – The Attention Requested Envelope Violates §§ 1692e and f of the Act

        86.   Plaintiff realleges the above paragraphs as though fully set forth herein.

        87.   Section 1692f of the FDCPA generally prohibits a debt collector from using

“unfair or unconscionable means to collect or attempt to collect any debt.”

        88.   By using the embossed words “IMPORTANT INFORMATION ENCLOSED”

and “ATTENTION REQUESTED” on the Attention Requested Envelope, MCM violated

Section 1692f of the FDCPA because the use of these words on the face of the Envelope

constituted a unfair or unconscionable means to collect or attempt to collect any debt

where the enclosed collection letter merely reiterated a pre-approved settlement with

identified deadlines that were illusory.

        89.   As a result of MCM’s use of the words “IMPORTANT INFORMATION

ENCLOSED” and “ATTENTION REQUESTED”, Plaintiff immediately opened the

Attention Requested Envelope.

        90.   MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” and

“ATTENTION REQUESTED” created a false sense of urgency to a least sophisticated

consumer like Plaintiff.

        91.   MCM mailed the Attention Requested Envelope to hundreds of least

sophisticated consumers within this District who owed a debt to MCM or one of MCM’s

affiliates.

        92.   The Attention Requested Envelope’s use of the words “IMPORTANT

INFORMATION ENCLOSED” and “ATTENTION REQUESTED” violates Section 1692f of

the FDCPA because printing on the Attention Requested Envelope in this manner

unfairly and/or unconscionably suggested that the enclosed collection letter contained,

“IMPORTANT” “INFORMATION” when it is not clear whether the contents of the enclosed




                                           16
      Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 17 of 38. PageID #: 17



letter contains “IMPORTANT INFORMATION” that would “REQUEST” the recipient’s

“ATTENTION.”

      93.    Section 1692e of the FDCPA states that “[a] debt collector may not use any

false, deceptive, or misleading representation or means in connection with the collection

of any debt” and Section 1692f states “debt collector may not use unfair or

unconscionable means to collect or attempt to collect any debt.”

      94.    MCM placed the words “IMPORTANT INFORMATION ENCLOSED” and

“ATTENTION REQUESTED” on the Envelope to create a false sense of urgency to

encourage and/or scare Plaintiff and others like her to open the Envelope and accept

so-called “pre-approved” settlement offers.

      95.    Plaintiff read and understood the words “IMPORTANT INFORMATION

ENCLOSED” and “ATTENTION REQUESTED” to mean that there was a time sensitive

document contained within the envelope.

      96.    Plaintiff immediately opened the Attention Requested Envelope because it

contained the words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION

REQUESTED”.

      97.    MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” and

“ATTENTION REQUESTED” can and did create a false sense of urgency for both

unsophisticated and least sophisticated consumers.

      98.    MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” and

“ATTENTION REQUESTED” can and did create a false sense of urgency for both

unsophisticated and least sophisticated consumers.

      99.    The Attention Requested Envelope’s use of the words “IMPORTANT

INFORMATION ENCLOSED” and “ATTENTION REQUESTED” to create a false sense of




                                           17
      Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 18 of 38. PageID #: 18



urgency constitutes a “false, deceptive, or misleading representation or means in

connection with the collection of any debt” in violation of Section 1692e.

       100.   The Attention Requested Envelope’s use of the words “IMPORTANT

INFORMATION ENCLOSED” and “ATTENTION REQUESTED” to create a false sense of

urgency constitutes the “use unfair or unconscionable means to collect or attempt to

collect any debt” in violation of Section 1692f.

       101.   Placing prohibited words on the face of the Attention Requested Envelope

is a material violation of Section 1692f.

       102.   The proposed class members who are defined as follows:

              All persons with mailing addresses within this District who were
              mailed collection letters where the envelopes containing the words
              “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION
              REQUESTED” where the underlying debts were originally owed to
              Chase Bank USA, N.A.

        WHEREFORE, Plaintiff KAREN CAULEY respectfully requests that this

Honorable Court:

          a. declare that the Attention Requested Envelope violates the FDCPA;

          b. enjoin Defendant MCM from using the Attention Requested
             Envelope in conjunction with any future collection letters;

          c. award Plaintiff statutory damages of up to $1,000;

          d. award class members actual damages if they paid their subject
             debts after receiving a collection letter in an Attention Requested
             Envelope;

          e. award class members maximum statutory damages; and

          f. award Plaintiff costs and reasonable attorney fees as provided
             under 15 U.S.C. §1692k.

Count III – The Attention Requested Envelope Violates § 1692e(2)(A) of the Act

       103.   Plaintiff realleges the above paragraphs as though fully set forth herein.




                                            18
      Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 19 of 38. PageID #: 19



      104.   The Attention Requested Envelope was mailed to hundreds of consumers

within this District who owed a debt to MCM or one of MCM’s affiliates.

      105.   Section 1692e(2)(A) prohibits “[t]he false representation of - the character,

amount, or legal status of any debt.”

      106.   By formatting the Attention Requested Envelope to denote that an

“IMPORTANT” letter was enclosed and that the letter requested the recipient’s

“ATTENTION”, MCM created a false sense of urgency depicting the “character” and/or

“legal status” of the Subject Debt and the underlying debts of putative class members.

      107.   Plaintiff read and understood the words “IMPORTANT INFORMATION

ENCLOSED” and “ATTENTION REQUESTED” to mean that there was a time sensitive

document contained within the envelope.

      108.   Plaintiff immediately opened the Attention Requested Envelope because it

contained the words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION

REQUESTED”.

      109.   MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” and

“ATTENTION REQUESTED” can and did create a false sense of urgency for both

unsophisticated and least sophisticated consumers.

      110.   MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” and

“ATTENTION REQUESTED” can and did create a false sense of urgency for both

unsophisticated and least sophisticated consumers.

      111.   The Attention Requested Envelope’s use of the words “IMPORTANT

INFORMATION      ENCLOSED”      and     “ATTENTION    REQUESTED”        violates   Section

1692e(2)(A) because printing the Envelope in this manner falsely represented that the

“character” or “legal status” of the contents of the Envelope was time-sensitive and/or

demanded immediate “attention”.


                                           19
      Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 20 of 38. PageID #: 20



      112.   Because MCM has a practice of routinely reissuing date sensitive “pre-

approved” settlement offers to Consumers (as demonstrated by MCM’s nearly identical

letter dated 8-14-19), the Attention Requested Envelope’s use of the words “IMPORTANT

INFORMATION       ENCLOSED”     and   “ATTENTION     REQUESTED”         violates   Section

1692e(A)(2) by creating a false sense of urgency to other similarly situated consumers.

      113.   The above wording, formatting and short offer expiration dates listed on

the Pre-Approved Offer Letter were material in nature and they all impacted Plaintiff’s

perception of the Letter.

      114.   The above wording and formatting created a false sense of urgency in

Plaintiff’s mind relative to the proposed discounted payment options.

      115.   The proposed class members who are defined as follows:

             All persons with mailing addresses within this District who were
             mailed collection letters where the envelopes containing the words
             “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION
             REQUESTED” where the underlying debts were originally owed to
             Chase Bank USA, N.A.

        WHEREFORE, Plaintiff KAREN CAULEY respectfully requests that this

Honorable Court:

          a. declare that the Attention Requested Envelope violates the FDCPA;

          b. enjoin Defendant MCM from using the Attention Requested
             Envelope in conjunction with any future collection letters;

          c. award Plaintiff statutory damages of up to $1,000;

          d. award class members actual damages if they paid their subject debt
             after receiving a collection letter in an Attention Requested
             Envelope;

          e. award class members maximum statutory damages; and

          f. award Plaintiff costs and reasonable attorney fees as provided
             under 15 U.S.C. §1692k.

Count IV – The Attention Requested Envelope Violates § 1692e(10) of the FDCPA


                                          20
      Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 21 of 38. PageID #: 21



      116.   Plaintiff realleges the above paragraphs as though fully set forth herein.

      117.   Section   1692e(10)   specifically   prohibits   “[t]he   use   of   any   false

representation or deceptive means to collect or attempt to collect any debt or to obtain

information concerning a consumer.”

      118.   By formatting the Attention Requested Envelope to denote that an

“IMPORTANT” letter was enclosed and that the letter requested the recipient’s

“ATTENTION”, MCM created a false sense of urgency in violation of Section 1692e(10)

of the FDCPA.

      119.   Plaintiff read and understood the words “IMPORTANT INFORMATION

ENCLOSED” and “ATTENTION REQUESTED” to mean that there was a time sensitive

document contained within the envelope.

      120.   Plaintiff immediately opened the Attention Requested Envelope because it

contained the words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION

REQUESTED”.

      121.   MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” and

“ATTENTION REQUESTED” can and did create a false sense of urgency for both

unsophisticated and least sophisticated consumers.

      122.   MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” and

“ATTENTION REQUESTED” can and did create a false sense of urgency for both

unsophisticated and least sophisticated consumers.

      123.   MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” and

“ATTENTION REQUESTED” violated Section 1692e(10) of the FDCPA because the

quoted words constitute the use of false representations and deceptive means to attempt

to collect the Subject Debt and the underlying debts of putative class members.




                                          21
      Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 22 of 38. PageID #: 22



      124.   Because MCM has a practice of routinely reissuing date sensitive “pre-

approved” settlement offers to Consumers (as demonstrated by MCM’s nearly identical

letter dated 8-14-19), the Attention Requested Envelope’s use of the words “IMPORTANT

INFORMATION ENCLOSED” and “ATTENTION REQUESTED” violates Section 1692e(10)

by creating a false sense of urgency to other similarly situated consumers.

      125.   The above wording, formatting and short offer expiration dates listed on

the Pre-Approved Offer Letter were material in nature and they all impacted Plaintiff’s

perception of the Letter.

      126.   The above wording and formatting created a false sense of urgency in

Plaintiff’s mind relative to the proposed discounted payment options.

      127.   The proposed class members who are defined as follows

             All persons with mailing addresses within this District who were
             mailed collection letters where the envelopes containing the words
             “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION
             REQUESTED” where the underlying debts were originally owed to
             Chase Bank USA, N.A.

        WHEREFORE, Plaintiff KAREN CAULEY respectfully requests that this

Honorable Court:

          a. declare that the Attention Requested Envelope violates the FDCPA;

          b. enjoin Defendant MCM from using the Attention Requested
             Envelope in conjunction with any future collection letters;

          c. award Plaintiff statutory damages of $1,000;
          d. award class members actual damages if they paid their subject
             debts after receiving a collection letter in an Attention Requested
             Envelope;
          e. award class members maximum statutory damages; and
          f. award Plaintiff costs and reasonable attorney fees as provided
             under 15 U.S.C. §1692k.

Count V The Pre-Approved Offer Letter Violates § 1692e of the FDCPA

      128.   Plaintiff realleges the above paragraphs as though fully set forth herein.


                                          22
      Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 23 of 38. PageID #: 23



      129.     Section 1692e of the FDCPA states that “[a] debt collector may not use any

false, deceptive, or misleading representation or means in connection with the collection

of any debt”

      130.     As alleged above, MCM purposefully drafted and formatted the Pre-

Approved Offer Letter to suggest to both unsophisticated and least sophisticated

consumers that the Letter contained an important, time limited offer that would expire

by a date certain.

      131.     For the reasons set forth in the preceding allegations and as set forth

below, MCM’s wording and formatting the Pre-Approved Offer Letter constitutes a false,

deceptive, or misleading representation or means in connection with the collection of

any debt” in violation of Section 1692e of the FDCPA

      132.     First, MCM enclosed the Pre-Approved Offer Letter in the Envelope which

stated “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUESTED”.

      133.     Second, MCM informed Plaintiff that she “ha[d] been pre-approved for a

discount program”.

      134.     Third, MCM informed Plaintiff that the so-called “discount program” was

specifically “designed to save you money.” (Emphasis supplied).

      135.     Fourth, two of the so-called “pre-approved . . . discount program” payment

options identified a “Payment Due Date” of 05-10-2019.

      136.     Fifth, in addition to emphasizing the words “Benefits of Paying!” in large

font, the right side of the Pre-Approved Offer Letter stated that Plaintiff could “Save up

to $7,418.14”.

      137.     Sixth, in addition to denoting an “Offer Expiration date” of 05-10-20109

below the identified savings, on the right side of the ended with the words, CALL US

TODAY! in large and bold font.

                                            23
      Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 24 of 38. PageID #: 24



       138.   MCM’s purposeful placement of the phrase “[w]e are not obligated to renew

any offers provided” three inches below the time sensitive discounted payment options

constitutes visual overshadowing of an important disclosure to consumers.

       139.   MCM purposefully drafted and formatted the Pre-Approved Offer Letter in

the above described manner to minimize, bury and otherwise obscure the purpose

behind the Seventh Circuit’s instruction that collection letters touting settlement letters

tied to expiration dates should contain safe-harbor language similar to the phase “[w]e

are not obligated to renew any offers provided.” And in doing so, MCM violated Section

1692e of the FDCPA.

       140.   MCM purposefully drafted and formatted the Pre-Approved Offer Letter in

the above described manner to minimize the effectiveness of the Time-Barred Debt

Disclosure Language, and in doing so, MCM violated Section 1692e of the FDCPA.

       141.   Because MCM has a practice of routinely reissuing date sensitive “pre-

approved” settlement offers to Consumers (as demonstrated by MCM’s nearly identical

letter dated 8-14-19), the Attention Requested Envelope’s use of the words “IMPORTANT

INFORMATION ENCLOSED” and “ATTENTION REQUESTED” violates Section 1692e by

creating a false sense of urgency for both unsophisticated and least sophisticated

consumers.

       142.   The above wording, formatting and short offer expiration dates listed on

the Pre-Approved Offer Letter were material in nature and they all impacted Plaintiff’s

perception of the Letter.

       143.   The above wording and formatting created a false sense of urgency in

Plaintiff’s mind relative to the proposed discounted payment options.

       144.   The proposed class members who are defined as follows

              All persons with mailing addresses within this District who were
              mailed collection letters where the envelopes containing the words

                                            24
      Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 25 of 38. PageID #: 25



             “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION
             REQUESTED” where the underlying debts were originally owed to
             Chase Bank USA, N.A.

        WHEREFORE, Plaintiff KAREN CAULEY respectfully requests that this

Honorable Court:

          a. declare that the Attention Requested Envelope violates the FDCPA;

          b. enjoin Defendant MCM from using the Attention Requested
             Envelope in conjunction with any future collection letters;

          c. award Plaintiff statutory damages of up to $1,000;

          d. award class members actual damages if they paid their subject
             debts after receiving a collection letter in an Attention Requested
             Envelope;

          e. award class members maximum statutory damages; and

          f. award Plaintiff costs and reasonable attorney fees as provided
             under 15 U.S.C. §1692k.

Count VI The Pre-Approved Offer Letter Violates § 1692e(2)(A) of the FDCPA

      145.   Plaintiff realleges the above paragraphs as though fully set forth herein:

      146.   Section 1692e(2)(A) specifically prohibits: “The false representation of —

the character, amount, or legal status of any debt.”

      147.   As alleged above, MCM purposefully drafted and formatted the Pre-

Approved Offer Letter to suggest to both unsophisticated and least sophisticated

consumers that the Letter contained an important, time limited offer that would expire

by a date certain.

      148.   For the reasons set forth in the preceding allegations and as set forth

below, MCM’s wording and formatting the Pre-Approved Offer Letter constitutes a false,

deceptive, or misleading representation or means in connection with the collection of

any debt” in violation of Section 1692e(2)(A) of the FDCPA




                                          25
      Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 26 of 38. PageID #: 26



      149.   First, MCM enclosed the Pre-Approved Offer Letter in the Envelope which

stated “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUESTED”.

      150.   Second, MCM informed Plaintiff that she “ha[d] been pre-approved for a

discount program”.

      151.   Third, MCM informed Plaintiff that the so-called “discount program” was

specifically “designed to save you money.” (Emphasis supplied).

      152.   Fourth, two of the so-called “pre-approved . . . discount program” payment

options identified a “Payment Due Date” of 05-10-2019.

      153.   Fifth, in addition to emphasizing the words “Benefits of Paying!” in large

font, the right side of the Pre-Approved Offer Letter stated that Plaintiff could “Save up

to $7,418.14”.

      154.   Sixth, in addition to denoting an “Offer Expiration date” of 05-10-20109

below the identified savings, on the right side of the ended with the words, CALL US

TODAY! in large and bold font.

      155.   MCM’s purposeful placement of the phrase “[w]e are not obligated to renew

any offers provided” three inches below the time sensitive discounted payment options

constitutes visual overshadowing of an important disclosure to consumers.

      156.   MCM’s use of the phrase “IMPORTANT INFORMATION ENCLOSED” and

“ATTENTION REQUESTED” in combination with the contents of the Pre-Approved Offer

Letter, could and did create a false sense of urgency to Plaintiff and similarly situated

consumers as to the “character” and/or “legal status” of the underlying debt.

      157.   Because MCM has a practice of routinely reissuing date sensitive “pre-

approved” settlement offers to Consumers (as demonstrated by MCM’s nearly identical

letter dated 8-14-19), the Attention Requested Envelope’s use of the words “IMPORTANT

INFORMATION      ENCLOSED”       and   “ATTENTION      REQUESTED”       violates   Section

                                           26
        Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 27 of 38. PageID #: 27



1692e(2(A)) by creating a false sense of urgency for both unsophisticated and least

sophisticated consumers.

        158.   Additionally, MCM purposefully drafted and formatted the Pre-Approved

Offer Letter in the above described manner to minimize, bury and otherwise obscure the

purpose behind the Seventh Circuit’s instruction that collection letters touting

settlement letters tied to expiration dates should contain safe-harbor language similar

to the phase “[w]e are not obligated to renew any offers provided.” In formatting and

wording the Letter in this manner, MCM violated Section 1692e(2)(A) of the FDCPA by

making a false representation of the “character” and/or “legal status” of the Subject

Debt.

        159.   MCM purposefully drafted and formatted the Pre-Approved Offer Letter in

the above described manner to minimize the effectiveness of the Time-Barred Debt

Disclosure Language.        In formatting and wording the Letter in this manner, MCM

violated Section 1692e(2)(A) of the FDCPA by making a false representation of the

“character” and/or “legal status” of the Subject Debt.

        160.   The above wording, formatting and short offer expiration dates listed on

the Pre-Approved Offer Letter were material in nature and they all impacted Plaintiff’s

perception of the Letter.

        161.   The above wording and formatting created a false sense of urgency in

Plaintiff’s mind relative to the proposed discounted payment options.

        162.   The proposed class members who are defined as follows

               All persons with mailing addresses within this District who were
               mailed collection letters where the envelopes containing the words
               “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION
               REQUESTED” where the underlying debts were originally owed to
               Chase Bank USA, N.A., and the enclosed letters identified “pre-
               approved”, “discount” payment options with identified “Offer
               Expiration date.”


                                            27
      Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 28 of 38. PageID #: 28



      WHEREFORE, Plaintiff KAREN CAULEY respectfully requests that this

Honorable Court:

          a. declare that the Pre-Approved Offer Letter and the Attention
             Requested Envelope violate Section 1692e(2)(A) of the FDCPA;
          b. enjoin Defendant MCM from using the Attention Requested
             Envelope and the Pre-Approved Offer Letter in future collection
             activities;
          c. award Plaintiff statutory damages of $1,000;
          d. award class members actual damages if they paid their subject debt
             after receiving a Pre-Approved Offer Letter in an Attention
             Requested Envelope;
          e. award class members maximum statutory damages; and
          f. award Plaintiff costs and reasonable attorney fees as provided
             under 15 U.S.C. §1692k.

Count VII    The Pre-Approved Offer Letter Violates §1692e(10) of the FDCPA

      163.   Plaintiff realleges the above paragraphs as though fully set forth herein.

      164.   Section 1692e(10) of the FDCPA prohibits the “use of any false

representation or deceptive means to collect or attempt to collect any debt.”

      165.   As alleged above, MCM purposefully drafted and formatted the Pre-

Approved Offer Letter to suggest to both unsophisticated and least sophisticated

consumers that the Letter contained an important, time limited offer that would expire

by a date certain.

      166.   For the reasons set forth in the preceding allegations and as set forth

below, MCM’s wording and formatting the Pre-Approved Offer Letter constitutes a false,

deceptive, or misleading representation or means in connection with the collection of

any debt” in violation of Section 1692e(10) of the FDCPA

      167.   First, MCM enclosed the Pre-Approved Offer Letter in the Envelope which

stated “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUESTED”.




                                           28
        Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 29 of 38. PageID #: 29



        168.   Second, MCM informed Plaintiff that she “ha[d] been pre-approved for a

discount program”.

        169.   Third, MCM informed Plaintiff that the so-called “discount program” was

specifically “designed to save you money.” (Emphasis supplied).

        170.   Fourth, two of the so-called “pre-approved . . . discount program” payment

options identified a “Payment Due Date” of 05-10-2019.

        171.   Fifth, in addition to emphasizing the words “Benefits of Paying!” in large

font, the right side of the Pre-Approved Offer Letter stated that Plaintiff could “Save up

to $7,418.14”.

        172.   Sixth, in addition to denoting an “Offer Expiration date” of 05-10-20109

below the identified savings, on the right side of the ended with the words, CALL US

TODAY! in large and bold font.

        173.   MCM’s purposeful placement of the phrase “[w]e are not obligated to renew

any offers provided” three inches below the time sensitive discounted payment options

constitutes visual overshadowing of an important disclosure to consumers.

        174.   MCM’s use of the phrase “IMPORTANT INFORMATION ENCLOSED” and

“ATTENTION REQUESTED” in combination with the contents of the Pre-Approved Offer

Letter, could and did create a false sense of urgency to Plaintiff and similarly situated

consumers.

        175.   By formatting the Attention Requested Envelope to denote that a time-

sensitive document was enclosed, MCM created a false sense of urgency in violation of

Section 1692e(10) because printing and formatting the Envelope in this manner

constitutes a false representation or deceptive means to collect or attempt to collect any

debt.



                                           29
      Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 30 of 38. PageID #: 30



       176.   By formatting the Attention Requested Envelope to denote that a time-

sensitive document was enclosed and by using the words quoted in the above

paragraph, MCM created a false sense of urgency in violation of Section 1692e(10) by

falsely and/or deceptively suggesting that the Pre-Approved Offer Letter was time-

sensitive when that is not clearly the case.

       177.   Because MCM has a practice of routinely reissuing date sensitive “pre-

approved” settlement offers to Consumers (as demonstrated by MCM’s nearly identical

letter dated 8-14-19), the Attention Requested Envelope’s use of the words “IMPORTANT

INFORMATION ENCLOSED” and “ATTENTION REQUESTED” violates Section 1692e(10)

by creating a false sense of urgency for both unsophisticated and least sophisticated

consumers.

       178.   Additionally, MCM purposefully drafted and formatted the Pre-Approved

Offer Letter in the above described manner to minimize, bury and otherwise obscure the

purpose behind the Seventh Circuit’s instruction that collection letters touting

settlement letters tied to expiration dates should contain safe-harbor language similar

to the phase “[w]e are not obligated to renew any offers provided.” In formatting and

wording the Letter in this manner, MCM violated Section 1692e(10) of the FDCPA by

engaging in the “use of [a] false representation or deceptive means to collect or attempt

to collect any debt.”

       179.   MCM purposefully drafted and formatted the Pre-Approved Offer Letter in

the above described manner to minimize the effectiveness of the Time-Barred Debt

Disclosure Language.     In formatting and wording the Letter in this manner, MCM

violated Section 1692e(10) of the FDCPA by engaging in the “use of [a] false

representation or deceptive means to collect or attempt to collect any debt.”




                                           30
      Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 31 of 38. PageID #: 31



      180.   The above wording, formatting and short offer expiration dates listed on

the Pre-Approved Offer Letter were material in nature and they all impacted Plaintiff’s

perception of the Letter.

      181.   The above wording and formatting created a false sense of urgency in

Plaintiff’s mind relative to the proposed discounted payment options.

      182.   The proposed class members who are defined as follows

             All persons with mailing addresses within this District who were
             mailed collection letters where the envelopes containing the words
             “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION
             REQUESTED” where the underlying debts were originally owed to
             Chase Bank USA, N.A., and the enclosed letters identified “pre-
             approved”, “discount” payment options with identified “Offer
             Expiration date.”

      WHEREFORE, Plaintiff KAREN CAULEY respectfully requests that this

Honorable Court:

          a. declare that the Pre-Approved Offer Letter and the Attention
             Requested Envelope violate Section 1692e(10) of the FDCPA;
          b. enjoin Defendant MCM from using the Attention Requested
             Envelope and the Pre-Approved Offer Letter in future collection
             activities;
          c. award Plaintiff statutory damages of $1,000;

          d. award class members actual damages if they paid their subject debt
             after receiving a Pre-Approved Offer Letter in an Attention
             Requested Envelope;
          e. award class members maximum statutory damages; and
          f. award Plaintiff costs and reasonable attorney fees as provided
             under 15 U.S.C. §1692k.

Count VIII   The Pre-Approved Offer Letter Violate §1692f of the FDCPA

      183.   Plaintiff realleges the above paragraphs as though fully set forth herein.

      184.   Section 1692f states “debt collector may not use unfair or unconscionable

means to collect or attempt to collect any debt.”




                                           31
      Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 32 of 38. PageID #: 32



      185.   When used together, the Attention Requested Envelope and the Pre-

Approved Offer Letter violate Section 1692f of the FDCPA.

      186.   For the reasons set forth in the preceding allegations and as set forth

below, MCM’s wording and formatting the Pre-Approved Offer Letter constitutes a false,

deceptive, or misleading representation or means in connection with the collection of

any debt” in violation of Section 1692e(10) of the FDCPA

      187.   First, MCM enclosed the Pre-Approved Offer Letter in the Envelope which

stated “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUESTED”.

      188.   Second, MCM informed Plaintiff that she “ha[d] been pre-approved for a

discount program”.

      189.   Third, MCM informed Plaintiff that the so-called “discount program” was

specifically “designed to save you money.” (Emphasis supplied).

      190.   Fourth, two of the so-called “pre-approved . . . discount program” payment

options identified a “Payment Due Date” of 05-10-2019.

      191.   Fifth, in addition to emphasizing the words “Benefits of Paying!” in large

font, the right side of the Pre-Approved Offer Letter stated that Plaintiff could “Save up

to $7,418.14”.

      192.   Sixth, in addition to denoting an “Offer Expiration date” of 05-10-20109

below the identified savings, on the right side of the ended with the words, CALL US

TODAY! in large and bold font.

      193.   MCM’s purposeful placement of the phrase “[w]e are not obligated to renew

any offers provided” three inches below the time sensitive discounted payment options

constitutes visual overshadowing of an important disclosure to consumers.

      194.   MCM’s use of the phrase “IMPORTANT INFORMATION ENCLOSED” and

“ATTENTION REQUESTED” in combination with the contents of the Pre-Approved Offer

                                           32
        Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 33 of 38. PageID #: 33



Letter, could and did create a false sense of urgency to Plaintiff and similarly situated

consumers.

        195.   By formatting the Attention Requested Envelope to denote that a time-

sensitive document was enclosed, MCM created a false sense of urgency in violation of

Section 1692e(10) because printing and formatting the Envelope in this manner

constitutes a false representation or deceptive means to collect or attempt to collect any

debt.

        196.   By formatting the Attention Requested Envelope to denote that a time-

sensitive document was enclosed and by using the words quoted in the above

paragraph, MCM created a false sense of urgency in violation of Section 1692e(10) by

falsely and/or deceptively suggesting that the Pre-Approved Offer Letter was time-

sensitive when that is not clearly the case.

        197.   Because MCM has a practice of routinely reissuing date sensitive “pre-

approved” settlement offers to Consumers (as demonstrated by MCM’s nearly identical

letter dated 8-14-19), the Attention Requested Envelope’s use of the words “IMPORTANT

INFORMATION ENCLOSED” and “ATTENTION REQUESTED” violates created a false

sense of urgency for both unsophisticated and least sophisticated consumers.           In

formatting and wording the Letter in this manner, MCM violated Section 1692f which

prohibits the “use unfair or unconscionable means to collect or attempt to collect

any debt.”

        198.   Additionally, MCM purposefully drafted and formatted the Pre-Approved

Offer Letter in the above described manner to minimize, bury and otherwise obscure the

purpose behind the Seventh Circuit’s instruction that collection letters touting

settlement letters tied to expiration dates should contain safe-harbor language similar

to the phase “[w]e are not obligated to renew any offers provided.” In formatting and


                                           33
      Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 34 of 38. PageID #: 34



wording the Letter in this manner, MCM violated Section 1692f which prohibits the “use

unfair or unconscionable means to collect or attempt to collect any debt.”

       199.   MCM purposefully drafted and formatted the Pre-Approved Offer Letter in

the above described manner to minimize the effectiveness of the Time-Barred Debt

Disclosure Language.        In formatting and wording the Letter in this manner, MCM

violated Section 1692f which prohibits the “use unfair or unconscionable means to

collect or attempt to collect any debt.”

       200.   The above wording, formatting and short offer expiration dates listed on

the Pre-Approved Offer Letter were material in nature and they all impacted Plaintiff’s

perception of the Letter.

       201.   The above wording and formatting created a false sense of urgency in

Plaintiff’s mind relative to the proposed discounted payment options.

       202.   The proposed class members who are defined as follows

              All persons with mailing addresses within this District who were
              mailed collection letters where the envelopes containing the words
              “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION
              REQUESTED” where the underlying debts were originally owed to
              Chase Bank USA, N.A., and the enclosed letters identified “pre-
              approved”, “discount” payment options with identified “Offer
              Expiration date.”

       WHEREFORE, Plaintiff KAREN CAULEY respectfully requests that this

Honorable Court:

          a. declare that the Pre-Approved Offer Letter and the Attention
             Requested Envelope violate Section 1692f of the FDCPA;
          b. enjoin Defendant MCM from using the Attention Requested
             Envelope and the Pre-Approved Offer Letter in future collection
             activities;
          c. award Plaintiff statutory damages of $1,000;

          d. award class members actual damages if they paid their subject
             debts after receiving a Pre-Approved Offer Letter in an Attention
             Requested Envelope;


                                            34
      Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 35 of 38. PageID #: 35



           e. award class members maximum statutory damages; and
           f. award Plaintiff costs and reasonable attorney fees as provided
              under 15 U.S.C. §1692k.

Count IX        Violations of the FDCPA Based Upon the Misreported Mailing Date of
                Collection Letter Enclosed Within the Attention Requested Envelope

      203.      Plaintiff realleges the above paragraphs as though fully set forth herein.

      204.      As alleged above, the Envelope’s use of the words “IMPORTANT

INFORMATION ENCLOSED” and “ATTENTION REQUESTED” is intended to create, and

does create, a false sense of urgency for both unsophisticated and least sophisticated

consumers, read in conjunction the phrase “Offer Expiration date.”

      205.      Section 1692e of the FDCPA states that “[a] debt collector may not use any

false, deceptive, or misleading representation or means in connection with the collection

of any debt.”

      206.      Section1692f generally prohibits a debt collector from using “unfair or

unconscionable means to collect or attempt to collect any debt.”

      207.      MCM’s practice of mailing collection letters like the Pre-Approved Offer

Letter weeks after the printed mailing dates results in a shortened response time and

constitutes a “false, deceptive, or misleading representation or means in connection with

the collection of any debt” as well as an “unfair or unconscionable means to collect or

attempt to collect any debt.”

      208.      MCM’s practice of mailing Pre-Approved Offer Letters weeks after the

printed mailing dates results in a shortened response time and a manufactured sense

of urgency, and therefore constitutes a “false, deceptive, or misleading representation

or means in connection with the collection of any debt” in violation of Section 1692e of

the FDCPA.




                                             35
      Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 36 of 38. PageID #: 36



       209.   MCM’s practice of mailing Pre-Approved Offer Letters weeks after the

printed mailing dates results in a shortened response time and a manufactured sense

of urgency with regard to the “character” and/or “legal status” of the underlying debts,

and in particular in relation to a debtor’s so-called “options” relative to resolving the

subject debts in violation of Section 1692e(2)(A) of the FDCPA.

       210.   MCM’s practice of mailing collection letters like the Pre-Approved Offer

Letters weeks after the printed mailing dates results in a shortened response time and

a manufactured sense of urgency and thus constitutes the use of a “false representation

or deceptive means to collect or attempt to collect” a debt in violation of 1692e(10) of the

FDCPA.

       211.   Mailing out form collection letters more than a week after the purported

mailing date under the above circumstances would have a material impact on a

consumer reviewing the offer identified in the letter.

       212.   A shortened response time, artificially created by MCM, put pressure on

Plaintiff and others similarly situated and thus constitutes a “false, deceptive, or

misleading representation or means in connection with the collection of any debt” as

well as an “unfair or unconscionable means to collect or attempt to collect any debt.”

       213.   On information and belief, at least 40 persons with addresses within this

District received an identical Envelope and similarly Pre-Approved Offer Letter within

one year of the filing of this lawsuit where the Letter was not mailed out on the date

listed on the letter and where the Letters were mailed out more than one week after the

purported mailing date.

       214.   The proposed class members who are defined as follows

              All persons with mailing addresses in this District who, within one
              year of the filing of this lawsuit, were mailed a letter similar to the
              Pre-Approved Offer Letter that was sent to Plaintiff where the
              original creditor was listed as Chase Bank USA, N.A., where the

                                            36
     Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 37 of 38. PageID #: 37



            envelopes used to send the letters said “ATTENTION REQUESTED,”
            and Midland’s records show that the letters were mailed one to two
            weeks after the date printed on the letters.

      WHEREFORE, Plaintiff KAREN CAULEY respectfully requests that this

Honorable Court:

         a. declare that MCM’s practice of mailing collection letters over a
            week after the letter’s stated mailing date violates Sections 1692e,
            1692e(2)(A), 1692e(10) and 1692f of the FDCPA;

         b. enjoin MCM from violating the FDCPA in this manner in the
            future;

         c. award Plaintiff statutory damages of $1,000;

         d. award class members actual damages if they paid their subject
            debts after receiving a collection letter in an Attention Requested
            Envelope;

         e. award class members maximum statutory damages; and

         f. award Plaintiff costs and reasonable attorney fees as provided
            under 15 U.S.C. §1692k.




                                          37
      Case: 1:19-cv-02493-JG Doc #: 1 Filed: 10/25/19 38 of 38. PageID #: 38



Plaintiff demands a jury trial

Dated: October 25, 2019

Respectfully submitted, on behalf of

Plaintiff KAREN CAULEY individually
and on behalf of all others similarly situated,

/s/ James C. Vlahakis
James C. Vlahakis
SULAIMAN LAW GROUP, LTD.
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148
(630) 581-5456 telephone
jvlahakis@sulaimanlaw.com




                                            38
